Citation Nr: 0931134	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative disc disease of the lumbar 
spine.  

2.  Entitlement to a separate rating based on a neurological 
deficit due to the service-connected degenerative disc 
disease.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran had verified active service from September 1986 
to November 1989.  He also is noted to have had total prior 
active service of almost 17 years.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the RO that 
granted service connection for the veteran's low back 
disability and assigned a rating of 10 percent, effective on 
May 4, 2005.  

In June 2008, the matter was remanded for additional 
development and adjudication.  



FINDINGS OF FACT

The service-connected degenerative disc disease of the lumbar 
spine is shown to be productive of a disability picture that 
more nearly approximates that of motion of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 
20 percent for the service-connected low back degenerative 
disc disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.25, 4.40, 4.45, 4.71, 4.71a including  Diagnostic 
Codes 5242, 5243 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, addresses VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In letters dated in May 2005, March and September 2006, and 
November 2008, the RO provided the Veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
including notice that a disability rating and effective date 
will be assigned if the claim is allowed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also generally invited to send information or 
evidence to VA that may support the claim, was advised of the 
basic law and regulations governing the claim, the basis for 
the decisions regarding the claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

In this regard, the Board notes that, with respect to the 
Veteran's increased rating claim, the Board observes that in 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess, 19 Vet. App. 473.  The Court, however, also 
declared, that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled." Id. at 491.  

As such, no further VCAA notice is required with respect to 
the Veteran's claim for an initial higher disability rating; 
and under the circumstances, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the Veteran and his 
representative in support of the claims.  The Board also 
notes that this matter has been remanded for further 
development, to include an additional VA examination in 
connection with the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, VA has 
satisfied its duty to assist the Veteran in this case.  


II.  Increased rating.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, however, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 
12 Vet. App. at 126.  

In addition, the Court has also held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Here, the Veteran's low back disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5242.  

Diagnostic Code 5242 is part of the new General Rating 
Formula for Diseases and Injuries of the Spine, effective 
September 26, 2003, 38 C.F.R. § 4.71a.  This formula provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:  

A 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

A 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, 

A 40 percent evaluation is warranted where forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar 
spine, 

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The Veteran's condition could also be evaluated as 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under this code, the evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) is to be made 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  

If there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

The medical evidence in this case consists primarily of two 
VA examinations dated in September 2005 and December 2008.  

The September 2005 VA examination noted the medical history.  
His current symptoms included low back pain and some numbness 
in the outer thigh area.  Low back pain was noted to be 
precipitated by standing and long walks.  He took medication 
for the pain.  

On examination, the Veteran was noted to have soreness upon 
palpation of the left sacroiliac joint and lower lumbar 
spine.  He had forward flexion of 0-80 degrees extension of 
0-20 degrees.  Lateral flexion was 0-30 degrees bilaterally, 
and rotational movements were 0-30 degrees bilaterally.  

With repeated active  range of motion, he was noted to have a 
flare up of pain at 20 degrees spinal extension and at 30 
degrees of left lateral flexion movement.  

Sensory examination showed decreased monofilament perception 
along the anterolateral thighs, lateral calves and soles of 
the feet.  He also had some mild decreased left foot 
dorsiflex for strength.  

The X-ray studies showed very mild disk space narrowing, L3-4 
level, and moderately advanced L5-S1 facet degenerative 
changes greater on the left side.  The Veteran was diagnosed 
with L3-4 degenerative disc disease, and L5-S1 level facet 
arthropathy.  

The Veteran was again examined by VA in connection with his 
claim in December 2008.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination.  The medical history was noted in the 
report.  

The Veteran reported low back pain that sometimes went up by 
the shoulder blades.  He indicated that it made his hips 
hurt.  The Veteran also indicated that he had had  tingling 
or numbness along the thighs to the knees since 1989.  Low 
back pain was noted to be precipitated by climbing ladders 
and doing his job as a plumber, kneeling, stooping, and 
getting into small spaces.  He was noted to take medication 
for the pain and also lies down.  

Upon examination, the Veteran was noted to have normal lumbar 
symmetry and no muscle spasm with range of motion or 
palpation.  The Veteran was noted to have pain with range of 
motion testing.  The Veteran also displayed poor endurance 
with repetitive active range of motion and the examiner 
stated that he anticipated that the Veteran has easy 
fatigability with repeated use.  

Range of motion testing revealed forward flexion of 0-70 
degrees, extension of 0-20 degrees, lateral flexion of 0-25 
degrees bilaterally, and rotational movements of 0-25 
degrees, bilaterally.  

With repetitive active range of motion he had pain flare-up 
with extension at 15-20 degrees and to a lesser degree at 70 
degrees forward flexion and lateral flexion at 25 degrees, 
bilaterally.  The Veteran was noted to have functional impact 
of low back pain but no incapacitating episodes in the past 
year.  Neurological examination revealed paresthesia in both 
anterolateral thighs.  

DTRs were normal bilaterally and mild decreased sensation in 
the feet.  Motor was intact and there was no atrophy or 
muscle weakness.  The X-ray study revealed mild degenerative 
changes L3 to S1 levels with mild disc space narrowing and 
small osteophytes, and bilateral facet degenerative arthritic 
changes at L5-S1 level.  The Veteran was diagnosed with 
lumbosacral spine degenerative joint disease, and lumbosacral 
spine degenerative disc disease.  

Based on the foregoing, the Board finds that the service-
connected low back disability picture is shown to more nearly 
resemble the criteria for an increased rating of 20 percent.  
The examination findings suggest that the Veteran has 
significant functional loss due to pain and during flare ups 
that approaches a limitation of flexion of the thoracolumbar 
spine to 60 degrees or less, but not to less than 30 degrees.  

The medical evidence does not demonstrate that the Veteran's 
condition is productive of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  Thus, a higher rating is not 
assignable on the basis of intervertebral disc syndrome.  
 
The Board has specifically considered the guidance of DeLuca, 
8 Vet. App. 202, in order to determine whether an increased 
evaluation may be warranted.  In recognizing that the Veteran 
reported complaints of functional loss due to pain, a 20 
percent rating, but not higher is assignable in this case.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's disability reflects an 
exceptional or unusual a disability picture so as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

To the extent that the criteria in the applicable Diagnostic 
Codes do not reasonably describe the Veteran's disability 
levels and symptomatology, see Thun v. Peake, 22 Vet. 
App. 111 (2008), there is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  

Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

An increased, initial rating of 20 percent, but not higher 
for the service-connected degenerative disc disease of the 
lumbar spine is granted, subject to the regulations 
controlling disbursement of VA monetary benefits..  


REMAND

Given the recent findings suggestive of radiating pain, a VA 
neurological examination is required to determine the nature 
and extent of the service-connected degenerative disc disease 
of the lumbar spine.  

Any additional treatment records also should be obtained for 
review in connections with the VA examination.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he submit an updated list of the doctors 
and health care facilities that have 
treated him for his service-connected low 
back disability.  

The RO should make arrangements to obtain 
all the records of the treatment afforded 
to the Veteran from all the sources 
listed by him that are not already on 
file.  All information obtained should be 
made part of the file.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
current severity of any radiculopathy due 
to the service-connected low back 
disability.  

The claims folder should be available to 
the examiner in connection with the 
evaluation.  The examiner should elicit 
from the Veteran and record a complete 
clinical history.  

Based on his/her review of the case, the 
VA examiner is requested to render an 
opinion as to whether the Veteran is 
experiencing radiculopathy involving the 
lower extremities due to the service-
connected disc disease.  

A complete rational for any opinion 
expressed should be included in the 
report.  

3.  Following completion of all indicated 
development, the claim for increased 
should be readjudicated in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  




 Department of Veterans Affairs


